Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated November 2, 2022, has been received. By way of this submission, Applicant has amended claims 21, 29-34, 37, and 39, cancelled claims 25-27, 35-36, and 43-58, and introduced new claims 59-61. 
Claims 21-24, 28-34, 37-42, and 59-61 are currently pending in the application and under examination before the Office.
The rejections of record can be found in the previous Office action, dated May 2, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2022 was filed after the mailing date of the first Office action on the merits on May 2, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 39 was previously objected to due to an apparent typographical error. Applicant's amendments to the claims have addressed this issue, and this objection is hereby withdrawn.


Claim Rejections - 35 USC § 112
Claims 22, 23, 37, and 38 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24, 28-34, 37-42 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Copik (US20150190471A1) in view of Leong (Biol Blood Marrow Transplant. 2014 Apr;20(4):463-73).
Applicant argues that Leong and Copik do not teach the claimed method as amended; specifically, there is no teaching or suggestion in Copik to combine the PM21 expansion methods with other NK cell expansion techniques, such as the IL-12, IL-15, and IL-18 combination of cytokines taught by Leong. Applicant further argues that the claimed method is unexpectedly superior to any prior art method.
Applicant's arguments have been considered fully but are not found to be persuasive.
Leong teaches that combined cytokine preactivation with IL-12, IL-15, and IL-18 results in long-lived, enhanced functionality to restimulation in natural killer (NK) cells (page 471, right column, second paragraph). Such stimulated cells exhibit enhanced functional responses to a wide variety of restimulation triggers, including cytokines, activating NK cell receptors, or tumor cells (page 472, left column, first paragraph). The preactivating step claimed as step (a) in Applicant's claim 21 and the advantages of this method were known in the art.
Copik teaches that combinations of cytokines such as IL-15 and IL-21 are useful for in vitro proliferation of NK cells (para. 0061). Copik also teaches that under such stimulation conditions, only a low concentration of soluble IL-2 is required for NK cell survival, thus allowing for selective expansion of NK cells within a PBMC mixture without observable proliferation of T cells (para. 0062). Copik also teaches that plasma membrane vesicles comprising at least one NK cell effector agent (i.e. IL-21) can be used to expand NK cells in vitro or in vivo (para. 0093).
A skilled artisan would, based upon the reading of Leong, understand that the preactivation step taught by Leong and the membrane-bound vesicle of Copik were both useful for culturing activated NK cells. Both Copik and Leong teach that it is desirable to produce NK cells which are useful for cancer immunotherapy (see, generally, para. 0006 of Copik).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
Applicants have traversed the primary and the secondary references pointing to the differences between the claims and the disclosure in each reference. Applicant is respectfully reminded that the rejection is under 35 USC 103 and that unobviousness cannot be established by attacking the references individually when the rejection is based on the combination of the references. see In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981) See MPEP 2145. This applicant has not done, but rather argues the references individually and not their combination. One cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references. In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968). 
Furthermore, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage." Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). MPEP 716.02(a)(I). 
Based upon the teachings of the prior art, it was expected that both of the methods taught by Leong and Copik were useful for increasing the number of memory NK cells. Leong especially notes that preactivated cells exhibit enhanced proliferation (see, e.g., page 469 of Leong).
Expected beneficial results are evidence of obviousness of a claimed invention. In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). For reasons stated above, the combination of steps as claimed would be expected to have a synergistic effect since the inherent synergistic effect necessarily flows from the teachings of the applied prior art; see Ex parte Levy, 17 USPQ2d 1461, 1464 (BPAI 1990). In this regard, the asserted results are not unexpected. 
Additionally, with regards to new claims 59-61, Copik teaches exchanging culture media after five days while expanding NK cells in the presence of plasma membrane vesicles comprising IL-21 and 4-1BB, which includes the step of replacing the amount of membrane (para. 0169). Since Copik teaches general conditions of re-contacting the cells with fresh particles, the optimum time for recontacting could be determined through routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Williams, 36 F.2d 436, 438 (CCPA 1929), and MPEP 2144.05(II)(A).
This rejection is therefore maintained and extended to encompass new claims 59-61.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Copik and Leong as applied to claim 31 above, and further in view of Viaud (PLoS One. 2009;4(3):e4942).
Applicant argues that the teachings of Viaud do not remedy the alleged deficiencies of Copik and Leong. This argument is not persuasive, for reasons described above.
This rejection is therefore maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-24, 28-30, 39-42, and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14, 16, and 18 of U.S. Patent No. 9,623,082 in view of Leong.
Claims 21, 23, 27, 30-31, 34, 39-40, and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-35, 38, and 43 of U.S. Patent No. 10,463,715 in view of Leong.
Claims 21, 22-24, 27-34, 39-42, and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-19 of U.S. Patent No. 10,300,089 in view of Leong.
Claims 21, 23-24, 30, 39-40, and 59-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59, and 62-64 of copending Application No. 16/672,949 in view of Leong.
Applicant has requested the Office to hold the nonstatutory double patenting rejection in abeyance until allowable subject matter has been indicated. As no allowable subject matter is currently present, these rejections are therefore maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berrien-Elliott (J Innate Immun. 2015;7(6):563-71) teaches that preactivation of NK cells IL-12, IL-15, and IL-18 generates a memory-like phenotype (CIML), resulting in enhanced proliferation and persistence (see, generally, Figure 2). Berrien-Elliott further teaches that these cells have a number of properties that may be beneficial for antitumor responses, including enhanced function against leukemia, expansion in vivo, and responsiveness to low-dose IL-2 (page 569, left column, second paragraph).

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644     

/AMY E JUEDES/            Primary Examiner, Art Unit 1644